DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	In the amendment filed on 6/15/2021, claims 1 and 11 have been amended. The currently pending claims considered below are claims 1-20.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, Carpenter et al (US Publication 2012/0296934 A1) and Ransil et al. (US Publication 2007/0168336 A1) teach analogous art to the instant application, that of query processing and execution. Carpenter more specifically teaches optimizing queries to be executed based on interactive, multiple prefixes. Ransil more specifically teaches sorting index entries in response to a query. However, after careful 
The feature of appending prefixes utilized in computing functions is disclosed in claim 1, that recites “appending a first prefix to a first plurality of values of the plurality of rows in a first measure column indicated by a first function of the plurality of functions; appending a second prefix to a second plurality of values of the plurality of rows in a second measure column indicated by a second function of the plurality of functions... using the sorted set of prefixed values, computing the first function specifying the first measure column and the second function specifying the second measure column,”, and similarly in claim 11. Consequently, independent claims 1 and 11 and dependent claims 2-10 and 12-20 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US Publication 2012/0290700 A1)
Gorti (US Publication 2010/0145970 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168